801 F.2d 395Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph Albert TAYLOR, Appellant,v.Jasper J. CLAY, Individually and as Commissioner;  MarjorieA. Jennings, Individually and as Commissioner ofthe Maryland Parole Commission, Appellees.
No. 86-6584.
United States Court of Appeals, Fourth Circuit.
Submitted May 30, 1986.Decided Sept. 15, 1986.

Joseph Albert Taylor, appellant pro se.
Richard M. Kastendieck, Office of the Attorney General, for appellees.
D.Md.
AFFIRMED.
Before WIDENER, HALL and WILKINSON, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Taylor v. Clay, C/A No. 85-4755-N (D. Md., Mar. 18, 1986).*


2
AFFIRMED.



*
 In a filing labeled "Counter-Affidavits" and submitted to the district court after its order of dismissal, Taylor claims he was not advised of his right to file counter-affidavits prior to the court's ruling.  The record, however, indicates Taylor received the necessary notice under Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), and did in fact file a response to the motion for summary judgment